Citation Nr: 1435733	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to higher ratings for bilateral foot disabilities and acne, entitlement to service connection for a bilateral shoulder disability, and entitlement to an earlier effective date for the grant of service connection for acne are addressed in a separate, concurrently issued Board decision.)


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1994 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in October 2011 by of the Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma.


FINDING OF FACT

The orthotic inserts prescribed to treat the Veteran's service-connected foot disability do not tend to wear and tear clothing, and the topical creams prescribed to treat her service-connected acne do not cause irreparable damage to outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was partially satisfied by a letter issued in May 2011.  (A typographical error on the letter indicates that the letter was issued in May 2012; however, the placement of the letter within the claims file (after the April 2011 claim and before the October 2011 decision), as well as the fact that the appeal was certified to the Board in April 2012, indicates that the letter was indeed issued in 2011, prior to the adjudication of the Veteran's claim.)  The letter informed the Veteran of her and VA's respective duties for obtaining evidence, and the October 2011 decision further informed the Veteran of the evidence required to substantiate her claim, after which her claim was readjudicated, as reflected in the March 2012 statement of the case.  Moreover, the Veteran's submitted statements reflect her actual knowledge of the requirements for obtaining an annual clothing allowance.

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue, including the Veteran's VA treatment records, has been obtained.

The Veteran has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.

Clothing Allowance

The Veteran contends that the orthotic inserts prescribed to treat her service-connected foot disabilities have required her to purchase new shoes, as the inserts effectively increase her shoe size.  Moreover, she reports that the various topical medications prescribed to treat her service-connected acne frequently stain her clothing, requiring her to replace those stained items of clothing.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes an annual clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  Additionally, an annual clothing allowance is authorized when medications prescribed by a physician to treat a service-connected skin disorder cause irreparable damage to a veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii); see also 38 U.S.C.A. § 1162.

In a March 2012 statement of the case, two VA medical professionals specializing in prosthetics (the Chief of the VA Prosthetic Treatment Center and the Assistant Chief of the VA Prosthetic and Sensory Aids Service) found that the orthotic inserts prescribed to the Veteran in September 2010 to treat her service-connected foot disabilities did not cause wear and tear on clothing, as the inserts contain no exposed rigid material that could wear out or tear the Veteran's clothing.  Moreover, the medical professionals concluded that the topical medications prescribed to treat the Veteran's skin disorder were not among those that cause irreparable damage to outer garments, based on their consultation of guidance materials issued by the VA Prosthetics Department in conjunction with the VA Pharmacy.

The Board acknowledges the Veteran's contentions, specifically her assertion that she has had to purchase new shoes in order to accommodate her orthotic inserts.  As an aside, the Board notes that the custom nature of her orthotic inserts do not suggest that they would require the Veteran to purchase new, larger-sized shoes.  Moreover, the Veteran's assertion that her orthotic inserts require larger-sized shoes is not tantamount to a report that her custom orthotic inserts result in excessive wear or damage to her shoes, so as to require their premature replacement.  Rather, the Veteran has merely asserted that she has purchased a new size of shoe.  Due to the internal nature of the inserts, which reportedly have no exposed areas of rigid material, these larger sized shoes will not need to be replaced prematurely, so as to warrant an annual clothing allowance.  

Furthermore, with regard to her contentions that her prescribed topical acne treatments irreparably damage her clothing, the prosthetics specialists consulted with the VA pharmacy department to determine which topical medications would result in such irreparable damage, and the three medications that the Veteran reports using to treat her acne are not among them.  The Board regrets that the Veteran reports that her topical medications for her service-connected acne, which has been clinically characterized as mild, have damaged her clothing.  However, the Veteran's medications are not among those whose pharmacological nature are deemed to be irreparably damaging to clothing.

Therefore, the Board finds that entitlement to an annual clothing allowance is not warranted.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


